NUMBER 13-20-00012-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


IGLESIA PENTECOSTAL
FILADELFIA, INC.,                                                           Appellant,

                                               v.

JOSE I. RODRIGUEZ JR.,                                                      Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                          MEMORANDUM OPINION

            Before Justices Benavides, Longoria, and Tijerina
               Memorandum Opinion by Justice Longoria

      Appellant Iglesia Pentecostal Filadelfia, Inc. (the Church) appeals the trial court’s

order dismissing its case for lack of jurisdiction based on the ecclesiastical abstention

doctrine. By what we construe as two issues, the Church contends that (1) appellee Jose
I. Rodriguez, Jr. (Jose Jr.) 1 is precluded from presenting claims that substantively and

effectively challenge his removal, and (2) because the trial court was precluded from

adjudicating Jose Jr.’s claims, the trial court erred in dismissing the Church’s claims

involving disputes to property.

       By three issues, cross-appellant Jose Jr. contends that the trial court (1) improperly

denied his plea to the jurisdiction because it refused to allow him to submit evidence of

the Church’s fraudulent pleadings by limiting the subject matter of the final hearing to the

issue of whether the Church followed corporate formalities in its operations, (2) erred in

denying his motion to dismiss for lack of subject matter jurisdiction on the grounds of quo

warranto, and (3) erroneously dismissed his third party petition against third party

defendants. 2 We affirm.

                                           I.       BACKGROUND

       The Church, a domestic non-profit corporation, was organized in 1987 for

educational and religious purposes. Its articles of incorporation list, Jose I. Rodriguez

(Jose Sr.), Catalina Rodriguez, and Hermelinda Rodriguez as the initial board of directors.

They were the only signatories on the Church’s Constitution, By-Laws, and Statement of

Faith (the Bylaws). Over the years, the Church filed periodic reports with the secretary of

state, and also filed franchise tax public information reports (the reports). 3 After 2006,

Hermelinda and Jose Sr. did not appear on the reports, but Jose Jr. did. Additionally, in


       1 We refer to appellee/cross-appellant Jose I Rodriguez, Jr. and members of his family with the

same last name by their first names to avoid confusion.

       2  Third-party defendants are Jose I. Rodriguez, Sr., Janie Nieves Garza, Hermelinda Rodriguez,
Maria Ortiz, and Laura Croasdale. However, they are not parties to this appeal.
       3   We note that not all of the reports are in the record.

                                                       2
2014, Catalina filed a certificate of correction form, which notably requested the deletion

of “Jose I. Rodriguez, . . . [a]s [p]resident.” 4 There are also two sets of minutes in the

record which are disputed.

        Subsequently, on or about September 5, 2018, Jose Jr. was allegedly delivered a

cease-and-desist and demand for return of funds letter, stating among other things that

he has no right or interest in any church property, nor does he have any authority to act

on the Church’s behalf. Further, the letter advised him that he was “henceforth banned

from all [c]hurch facilities and activities,” and it demanded that he return all church

property presently in his possession.

                                     II.     PROCEDURAL HISTORY

        Approximately one week after the alleged delivery of the cease-and-desist letter,

the Church sued Jose Jr. for trespass to try title, conversion, breach of fiduciary duty, and

sought a declaratory judgment and injunctive relief among other things, to which Jose Jr.

timely answered. The Church included with its pleading a warranty deed listing the Church

as grantee in support of its allegations that the Church owned property located in

Brownsville, Texas. Jose Jr. filed a third-party petition against Jose Sr., Janie Garza,

Hermelinda, Maria Ortiz, and Laura Croasdale (the third-party defendants) asserting

trespass to try title, breach of fiduciary duty, and conversion among other claims. In

February of 2019, both parties filed pleas to the jurisdiction.

        On October 2, 2019, the trial court set a hearing to hear witness testimony and

allow the parties to present evidence. Hermelinda, Janie, and Jose Jr. testified at the


        4 The certificate of correction does not note whether this deletion referred to Jose Sr. or Jose Jr.,
but we note that the partial address designated therein matches the address of Jose Sr. listed in the articles
of incorporation.
                                                      3
hearing, and Jose Jr. also presented two witnesses, Lorenzo Hernandez (Hernandez)

and Orfalinda Hernandez, by affidavit as a proffer one day after the evidentiary hearing.

        Hermelinda testified that (1) there were no corporate meetings, (2) discussions

among Catalina, Jose Sr., and herself were not reduced to writing since they resided

together, (3) they did not vote on things rather they just agreed on things, (4) there was

no agenda, and (5) there was no notice of meetings. Further, Hermelinda explained she

was the secretary/treasurer but she stopped handling the Church’s deposits of offerings

and tithes into the Church account in late 2006 because she got married; however, she

did not stop being the secretary/treasurer. Janie testified that she does not recall any

meeting where Catalina, Jose Sr., and Hermelinda voted her in as secretary or treasurer;

although she later did not deny being in either role. Additionally, Janie testified that she,

Hermelinda, and Jose Sr. were not happy about Jose Jr. becoming the pastor but they

accepted it.

        At the same hearing, Jose Jr. testified that he began acting as a pastor when his

mother, Catalina, passed away, and that he found out about the Bylaws when the Church

filed suit. Jose Jr. also testified that he was on the board of elders, 5 and conceded that

he was not currently abiding by the Bylaws despite holding services twice a week out of

his collision shop. Lastly, Hernandez stated in his affidavit that “Jose Rodriguez, Sr., and

Hermelinda Rodriguez, claimed to be the only remaining directors after the death of

Catalina Rodriguez. During the July 20, 2018 meeting, they did not elect any of the new

        5 The Church asserted in its briefing that that a Board of Elders does not exist. Specifically, in the
statement of facts, the Church says: “The Church’s pastor serves as President of the Board of Directors
and ecclesiastical matters are governed by a ‘Board of Elders’. However, it is undisputed that no one has
ever acted in the capacity of Church Elder; nor has any such board been established.” (internal citation
omitted).

                                                      4
officers by a majority vote to the total Board of Elders because there was no Board of

Elders.”

        After filing competing findings of fact and conclusions of law, the trial court entered

findings of fact and conclusions of law on March 3, 2020, which provide in part as follows: 6

                                              Findings of Fact

        FF5. [The Church] failed to comply with the organizational and governing
             documents that existed to create, organize and govern the church;
             including Bylaws, the corporate structure with respect to compliance,
             the functioning of the Board of Elders, and the items set forth in the
             corporate documents[; and]

        FF6. [The Church] and [Jose Jr.] were equally guilty of not complying with
             the organizational and governing documents that existed to create,
             organize and govern the church. 7

        This appeal and cross appeal ensued.




          6 We note that while the Church refers to the findings of fact and conclusions of law in its briefing

as those submitted by the trial court on February 14, 2020, it has not raised an untimely or harm objection
to the later filed findings of fact and conclusions of law signed on March 3, 2020. Thus, we refer to the
March 3, 2020, findings of fact and conclusions of law in this memorandum opinion. See Jefferson Cnty.
Drainage Dist. No. 6 v. Lower Neches Valley Auth., 876 S.W.2d 940, 960 (Tex. App.—Beaumont 1994, writ
denied) (“If a judge files belated findings and conclusions, then the objecting litigant must show harm and
injury.”); see also Cancino v. Cancino, No. 13-13-00124-CV, 2015 WL 2160049, at *2 (Tex. App.—Corpus
Christi–Edinburg May 7, 2015, no pet.) (mem. op.). Moreover, under Jefferson County Drainage District,
the later findings control. Id. (“Under well-established decisional precedent, any conflict between the original
findings and the amended findings are resolved definitely in favor of the later findings.”).
        7  Since a trial court is not required to make fact findings on undisputed issues, we did not include
all of the findings the trial court made on March 3, 2020, in this memorandum opinion. See Barker v.
Eckman, 213 S.W.3d 306, 310 (Tex. 2006) (stating that fact findings are not necessary when the matters
in question are not disputed). However, a trial court can make findings of fact and conclusions of law on
ultimate or controlling issues. See ASAI v. Vanco Insulation Abatement, Inc., 932 S.W.2d 118, 122 (Tex.
App.—El Paso 1996, no writ) (explaining that Texas Rule of Civil Procedure 198 only requires additional
findings of fact and conclusions of law if they relate to ultimate or controlling issues). “A ‘controlling issue’
is one which, if answered favorable to the theory in which it is presented, will support a basis for judgment
for the proponent of the issue.” Gomez v. Franco, 677 S.W.2d 231, 234 (Tex. App.—Corpus Christi–
Edinburg 1984, no writ) (holding in part that the trial court properly refused to submit appellants’ requested
issues to the jury because they were not controlling issues within Texas Rules of Civil Procedure 277 and
279). Moreover, we do not recite the conclusions of law as they are reviewed de novo, and conclude that
finding of fact number seven, “FF7”, is a conclusion of law, although it is listed as a finding of fact. See
ASAI, 932 S.W.2d at 121 (“Conclusions of law are reviewable de novo.”).
                                                       5
                                III.    THE CHURCH’S APPEAL

A.     Jose Jr.’s Claims

       In what we construe as the Church’s first issue, the Church asserts that, as a

pastor, Jose Jr. is precluded from presenting claims that substantively and effectively

challenge his removal. In furtherance of the Church’s contention, it argues that (1) matters

involving the removal of a pastor or clergy are inherently ecclesiastical, (2) any failure by

the Church to comply with its Bylaws in removing Jose Jr. as pastor is an ecclesiastical

matter, and (3) no matter how Jose Jr.’s claims are pled, they substantively and effectively

request that the trial court involve itself with the firing or disciplining of a pastor.

       After arguing that the trial court should not have considered Jose Jr.’s claims

because they are precluded on ecclesiastical grounds, the Church ultimately concludes

that the trial court did not err, and requests that we sustain the trial court’s dismissal of

Jose Jr.’s claims. However, since the Church is not seeking to alter the trial court’s

decision, any opinion we would render on this issue would be advisory because the trial

court has already entered a binding order that the Church does not desire to disturb on

appeal. See Tex. Workforce Comm’n v. Gill on Behalf of $2,583.45, 964 S.W.2d 308, 310

(Tex. App.—Corpus Christi–Edinburg 1998, no pet.) (“The distinctive feature of an

advisory opinion is that it decides an abstract question of law without binding the parties.”);

see also Archie v. Tex. Dep’t of Crim. Just., Institutional Div., No. 13-04-562-CV, 2005

WL 2551739, at *1 (Tex. App.—Corpus Christi–Edinburg Oct. 13, 2005, no pet.) (mem.

op.) (explaining that a decision that does not bind the parties is, by definition, an advisory

opinion); see also TEX. R. APP. P. 47.1, 47.4. Stated differently, if we issued an opinion

on this issue, such opinion would merely act as guidance on the trial court’s decision

                                                6
without changing its impact. See generally, Tex. Workforce Comm’n, 964 S.W.2d at 310

(holding that appellee’s claim seeks an advisory opinion because the purpose of

appellee’s suit is to obtain from the trial court guidance on how to satisfy rival claims).

Accordingly, we overrule the Church’s first issue. 8

B.      Alleged Property Disputes

        In what we construe as the Church’s second issue, the Church asserts that

because the trial court was precluded from adjudicating Jose Jr.’s claims, which

challenged his removal, the trial court erred in dismissing the Church’s claims involving

disputes to its property. In furtherance of the Church’s contention, it argues that (a) non-

ecclesiastical claims are settled using neutral principles of law and the trial court cannot

avoid exercising jurisdiction where it exists, and (b) the substance and effect of the

Church’s claims do not implicate ecclesiastical matters and can be settled by applying

neutral principles of law. In the body of its argument, the Church only frames its claims

for trespass to try title, conversion, and its declaratory judgment action as property

disputes.

        Jose Jr.’s response focuses on the alleged fraudulent nature of the Church’s

pleadings and its contention that the trial court should have dismissed the Church’s claims

under Chapter 66 of the Texas Civil Practice and Remedies Code pertaining to quo

warranto actions. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 66.001–003.




        8   We note that the Church complains that the trial court should have granted its plea to the
jurisdiction, but additionally asserts that the trial court did not err in dismissing Jose Jr.’s claims. Therefore,
the Church is complaining about the timing or the means by which the trial court dismissed Jose Jr.’s claims;
however, the Church ultimately obtained the relief it sought—dismissal of Jose Jr.’s claims. Notwithstanding
the foregoing, we do not determine whether the Church has standing to challenge Jose Jr.’s claims.
                                                        7
       1.     Standard of Review

       We review a trial court’s ruling on a plea to the jurisdiction de novo. C.L.

Westbrook, Jr. v. Penley, 231 S.W.3d 389, 394 (Tex. 2007); see also Ceglar v. Christ’s

Harbor Church, No. 13-19-00034-CV, 2020 WL 948380, at *2 (Tex. App.—Corpus

Christi–Edinburg, Feb. 27, 2020, pet. denied) (mem. op). We focus on the plaintiff’s

petition first to determine whether the facts pled affirmatively demonstrate that subject

matter jurisdiction exists. Penley, 231 S.W.3d at 394–95; Torralva v. Peloquin, 399

S.W.3d 690, 695 (Tex. App.—Corpus Christi–Edinburg 2013, pet. denied). When “[t]he

pleader has alleged facts that affirmatively demonstrate the court’s jurisdiction to hear the

cause[,]” a court should deny a plea to the jurisdiction. City of El Paso v. Heinrich, 284

S.W.3d 366, 378 (Tex. 2009). If the pleadings affirmatively negate jurisdiction, then a plea

may be granted without allowing a plaintiff the opportunity to amend. Tex. Dep’t of Parks

& Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004). “We construe the pleadings

liberally in favor of the plaintiff.” Peloquin, 399 S.W.3d at 695. If a plea to the jurisdiction

challenges the existence of jurisdictional facts, the trial court may consider evidence and

must do so when necessary to resolve the jurisdictional issues raised. Id.

       2.     Applicable Law

       The First Amendment to the United States Constitution prohibits Congress from

making any “law respecting an establishment of religion, or prohibiting the free exercise

thereof.” U.S. CONST. amend I; In re Diocese of Lubbock, 624 S.W.3d 506, 512–13 (Tex.

2021) (orig. proceeding) (“The First Amendment prohibits government—and courts—from

interfering with a believer’s ability to observe his faith and from interfering with a church’s

management of its internal affairs.”). The Fourteenth Amendment imposes this restriction

                                               8
on the states. See U.S. CONST. amends. I, XIV. The provision prohibiting the

establishment of religion means that the government may not interfere with a religious

organization’s “ecclesiastical decisions.” Hosanna-Tabor Evangelical Lutheran Church &

Sch. v. E.E.O.C., 565 U.S.171, 188–89 (2012).

       “The ecclesiastical abstention doctrine prohibits civil courts from delving into

matters of ‘theological controversy, church discipline, ecclesiastical government, or the

conformity of the members of the church to the standard of morals required of them.’” In

re Diocese of Lubbock, 624 S.W.3d at 508–09 (quoting Serbian E. Orthodox Diocese v.

Milivojevich, 426 U.S. 696, 714 (1976)). However, the First Amendment does not bar all

claims against religious bodies. Tilton v. Marshall, 925 S.W.2d 672, 677, 680–81 (Tex.

1996). A court may exercise jurisdiction over a controversary if it can apply neutral

principles of law that will not require inquiry into matters such as religious doctrine. See

Penley, 231 S.W.3d at 398–400; Dean v. Alford, 994 S.W.2d 392, 395 (Tex. App.—Fort

Worth 1999, no pet.); see also Ceglar, 2020 WL 948380, at *2 (“Under [a neutral principles

of law] approach, a court may interpret church documents in purely secular terms without

relying on religious precepts in resolving the conflict.”).

       “Under the neutral-principles methodology, courts decide non-ecclesiastical issues

such as property ownership based on the same neutral principles of law applicable to

other entities, while deferring to religious entities’ decisions on ecclesiastical and church

polity questions.” Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 596 (Tex. 2013)

(internal citation omitted). Nevertheless, “[a]ny exception to ecclesiastical abstention by

application of neutral principles must be narrowly drawn to avoid inhibiting the free

exercise of religion or imposing secular interests on religious controversies.” In re Diocese

                                               9
of Lubbock, 624 S.W.3d at 513.

       3.     Analysis

       The Church’s trespass to try title claim, its conversion claim, and its declaratory

judgment claim which the Church contends are substantively and effectively property

disputes allege that:

       Trespass to Try Title. [Jose Jr.] is liable to [the Church] for Trespass to Try
       Title. [The Church] is the record owner of the Property and has had
       possession of the same for over twenty years. [Jose Jr.] has changed the
       locks to the Church and excluded [the Church] from access to the same.
       [Jose Jr.] is not a renter, nor does he have any ownership rights to the
       property at issue. Accordingly, [Jose Jr.’s] conduct is without right or
       entitlement and a violation of [the Church’s] ownership rights to the property.

       Conversion. [Jose Jr.] is in charge of the Church’s administrative
       recordkeeping, invoicing, expensing and collections. Moreover, as the
       alleged Pastor, [Jose Jr.] has full access to the Church’s donations and the
       ability to bind the Church to agreements with third parties. [Jose Jr.] has
       used his position to unlawfully convert funds from the Church in the form of
       purchases for personal use and unverifiable payments to vendors or other
       third-parties.
       Declaratory Judgment. [The Church] incorporates all of the preceding facts
       into these paragraphs and, relying upon those facts, brings this declaratory
       judgment action pursuant to Texas Civil Practice and Remedies Code
       § 37.001 et seq., the Declaratory Judgment Act, for the purpose of settling
       any uncertainty and insecurity with respect to the Parties rights, status, and
       other legal relations to the IPF, the Church and its property.

       [The Church] seeks declaratory judgment that it is entitled to sole
       possession and access to the Church and its property. Pursuant to a valid
       deed filed of record in the Official Records of Cameron County, Texas, [the
       Church] is sole owner of the Church. Accordingly, [Jose Jr.] and his
       representatives have no right to expel or deny [the Church] and its
       representatives’ access to the property. Furthermore, [the Church] further
       seeks a declaratory judgment that [Jose Jr.] has no right or authority to act
       on the behalf of [the Church] and its congregation. [Jose Jr.] has not been
       vested with any authority by [the Church’s] board of directors.




                                             10
         Here, the trial court found that neither side complied with the Church’s

organizational and governing documents, including the Bylaws, a decision we find support

for in the record, as discussed below. Therefore, we find that a determination of the

Church’s claims at issue would impermissibly embroil the trial court in a religious

controversary to include choosing its church leaders. See Retta v. Mekonen, 338 S.W.3d

72, 77 (Tex. App.—Dallas 2011, no pet.) (explaining that “[t]he church’s failure to follow

its bylaws on a matter of internal governance is also a matter of internal church

governance and ecclesiastical concerns, and the courts may not interfere with that

decision”); Dean, 994 S.W.2d at 395 (concluding that the issue of a pastor’s ouster is

ecclesiastical in nature); see also Peloquin, 399 S.W.3d at 695 (“The ecclesiastical

abstention doctrine prevents secular courts from reviewing many types of disputes that

would require an analysis of [a] ‘theological controversary . . . .”) (internal quotations

omitted). Specifically, we find support in the record from the October 2, 2019 hearing, that

neither side complied with the Bylaws because (1) Janie without proper authority

conducted business on the Church’s behalf by handling the Church’s deposits; 9 (2) Janie

conceded that she, Hermelinda, and Jose Sr. had knowledge that Jose Jr. became pastor

of the Church; 10 and (3) Jose Jr. conceded that he was not even aware of the Bylaws

existence until he was sued in 2018. Moreover, we find support in the record that neither


         9 Article III of the Bylaws state in relevant part that: “The officers in their collective capacity shall be
known as the Board of Directors and under that name shall constitute the governing body, and shall conduct
and transact all business of the corporation.” Additionally, Article V of the Bylaws state in relevant part that:
“[The Secretary and Treasurer] shall require all monies and other valuables and effects to be deposited in
the name and to the credit of the Corporation in such bank or other depositories as may be designated by
the officers and Directors.”
         10Article III of the Bylaws state in relevant part that: “[T]he President of the corporation shall be the
[p]astor and he shall also be an active member of the Board of Elders.”

                                                        11
side complied with the Bylaws because (1) Catalina unilaterally sought to remove Jose

Sr. from the articles of incorporation through the filing of the certificate of correction in

2014; 11 (2) Jose Jr. allegedly installed an entirely new board in 2015 that did not consist

of Hermelinda nor Jose Sr.; 12 and (3) Hermelinda and Jose Sr. purportedly elected a

replacement director for Catalina in 2018 but the Church conceded in its briefing that a

board of elders did not exist, and Hernandez, a witness proffered by Jose Jr., averred

that a board of elders did not exist. 13

         Additionally, with regards to the Church’s trespass to try title claim and the first

declaration it seeks, a review of the warranty deed attached to the Church’s live pleading

plainly shows that the Church, as grantee, is the record owner, and we do not see any

other conveyance instrument or lease in the record that shows otherwise, thereby clearly

entitling the Church to possession and access. However, even with that determination, a

trial court could still not resolve either claim without determining who governs the Church’s

affairs, as such persons would ultimately decide who is entitled to possession and access.

See generally, In re Diocese of Lubbock, 624 S.W.3d at 516 (Decisions regarding

“[w]hether a party’s claims against a church are barred by the ecclesiastical abstention

doctrine . . . [are based on] whether the substance and nature of the plaintiff’s claims



          Article III of the Bylaws state in relevant part that: “[T]he present officers now duly constituted
         11

and elected shall consistute the Board of Directors, and they shall hold their officers permanently.”
        12 Article III of the Bylaws state in relevant part that: “[T]he present officers now duly constituted

and elected shall consistute the Board of Directors, and they shall hold their officers permanently.”

         13 Article I of the Bylaws state in relevant part that: “The purpose of [the Church] shall be to establish
a body of believers in the Lord Jesus Christ who will: [1] Be governed with the Lord Himself in the council
of the elders with the senior pastor.” Additionally, Article III of the Bylaws state in relevant part that: “[I]n the
event of the death of any officer, the remaining [o]fficers, shall elect another officer to fill the vacancy from
the Board of Elders.” We note that despite the Church’s assertion a board of elders does not exist, Jose Jr.
testified that he was on the board of elders.
                                                        12
implicate   ecclesiastical    matters,   including    a   church’s    internal   affairs . . . [or]

governance . . . .”) (emphasis added). Further, the Church’s second declaration is clearly

a matter of church authority or governance as opposed to substantively and effectively a

property dispute as it asks the trial court to declare that “[Jose Jr.] has no right or authority

to act on the behalf of [the Church] and its congregation.”

       Moreover, to develop the Church’s conversion claim would impermissibly force the

trial court to decide the Church’s corporate governance because to do so would require

it to determine which board to inquire of for the reason behind the alleged unlawful use of

funds. See generally, El Pescador Church, Inc. v. Ferrero, 594 S.W.3d 645, 657–59 (Tex.

App.—El Paso 2019, no pet.) (concluding that the trial court lacked subject matter

jurisdiction over conversion claim brought by church based on the ecclesiastical

abstention doctrine); see also In re Godwin, 293 S.W.3d 742, 750 (Tex. App.—San

Antonio 2009, pet. denied) (orig. proceeding) (concluding the trial court abused its

discretion by asserting jurisdiction over former church member’s fraud claim regarding

misuse of church funds where they may have been approved by the church’s finance

committee and a biblical basis may exist to support some of the other disputed financial

expenditures); see also Walter v. Delgatto, No. 14-05-00055-CV, 2006 WL 664214 at *2

(Tex. App.—Houston [14th Dist.] 2006, no pet.) (mem. op.) (concluding that vexatious

litigant’s claims are beyond the trial court’s subject matter jurisdiction because they relate

to how and when the church may spend its resources and are thus ecclesiastic in nature).

       Lastly, while the Church directs us to Masterson, we find such case inapposite

because, as discussed above, a plain reading of the warranty deed shows that decisions

regarding possession and access lie with the Church, but the trial court cannot determine

                                               13
who governs the Church without entanglement in a religious controversy. See Masterson,

422 S.W.3d at 610. Therefore, we hold that the trial court was without subject matter

jurisdiction over the Church’s trespass to try title claim, its conversion claim, and its

declaratory judgment action, and we overrule the Church’s second issue. See In re

Godwin, 293 S.W.3d at 749 (“Although wrongs may exist in the ecclesiastical setting, and

although the administration of the church may be inadequate to provide a remedy, the

preservation of the free exercise of religion is deemed so important a principle it

overshadows the inequities that may result from its liberal application.”).

                                  IV.      JOSE JR.’S CROSS APPEAL

A.      Alleged Fraudulent Pleadings and Quo Warranto Action

        In his first two issues, which we address together, Jose Jr. argues that the trial

court (1) improperly denied his plea to the jurisdiction because it refused to allow him to

submit evidence of the Church’s fraudulent pleadings by limiting the subject matter of the

final hearing to the issue of whether the Church followed corporate formalities in its

operations, 14 and (2) erred in denying Jose Jr.’s motion to dismiss for lack of subject

matter jurisdiction on the grounds of quo warranto.

        Because we have already determined that the trial court lacks jurisdiction, we need

not consider these issues as they are not dispositive. See TEX. R. APP. P. 47.1 (“The court

of appeals must hand down a written opinion that is as brief as practicable but that

addresses every issue raised and necessary to final disposition of the appeal.”); 47.4; see


        14  Additionally, we observe that in the body of his argument, Jose Jr. also asserts that “[b]ecause
no valid resolutions were passed on July 20, 2018 during the secret meeting, the church as an entity is not
entitled to file this suit or seek injunctive relief because it lacks standing.” However, we do not reach this
argument since the trial court is without subject matter jurisdiction on other grounds as discussed in this
memorandam opinion.
                                                     14
also Doe v. Roman Cath. Diocese of Dallas, No. 05-19-00997-CV, 2021 WL 3556830, at

*11 (Tex. App.—Dallas Aug. 11, 2021, no pet.) (mem. op.) (declining to reach the

remaining arguments by the parties after concluding that the trial court did not err in

granting Roman Catholic Diocese of Dallas’ plea to the jurisdiction). Accordingly, we

overrule Jose Jr.’s first and second issue.

B.     Claims Against Third-Party Defendants

       In his third issue, Jose Jr. asserts that the trial court erroneously dismissed his

third party petition against third party defendants, whose wrongful acts and fraudulent

pleadings resulted in a wrongful injunction against him, and the allegations against the

third party defendants cannot be categorized as ecclesiastical in nature.

       Other than citing to a case with regards to the standard of review, Jose Jr. does

not direct us to any other authorties to show how the trial court erred in dismissing his

third-party petition against the third-party defendants. See TEX. R. APP. P. 38.1(i) (“The

brief must contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.”). Instead, Jose Jr. focuses his

argument on what the Church allegedly did to him or should have done, and that the

remedy of quo warranto is applicable. Therefore, we conclude that Jose Jr. has waived

his complaint for inadequate briefing, and overrule Jose Jr.’s third issue. Id.

                                    V.     CONCLUSION

       We affirm the trial court’s judgment.

                                                                NORA L. LONGORIA
                                                                Justice

Delivered and filed on the
29th day of December, 2021.

                                               15